              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                         BUTTE DIVISION


MELANIE CUNEO;                                 Cause No. 2:17-cv-00047-BMM
CHRISTOPHER MACKAY; and
TINA MCELROY,

                     Plaintiffs,              ORDER OF DISMISSAL WITH
                                                    PREJUDICE
v.

PETSMART, INC.,

                     Defendant.


      Attorneys for all parties having stipulated in writing to this Court

that this case may be dismissed, with prejudice, each party to bear its own

costs and fees incurred; IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that this matter is dismissed, with prejudice, each party to bear

its costs and attorney's fees incurred herein.

      Dated this 4th day of December, 2018.




                                         1
